Citation Nr: 1233436	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  04-02 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1978, with service in Thailand from January to November 1970.  The record establishes that, based on the Veteran's service in Thailand, he was awarded the Vietnam Service Medal. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal of November 2002, September 2005, and January 2006 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  When the case initially came before the Board, the issue addressed in this decision was subject to a stay imposed as a result of the decision of the United States Court of Appeals for Veterans Claims (Veterans Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  In May 2008, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), reversing the Veterans Court.  The United States Supreme Court then denied the petition for a writ of certiorari in January 2009.  As the stay is no longer in effect, the adjudication of the claim may proceed. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted by the undersigned Veterans Law Judge at the Board's Central Office in Washington, DC in January 2008.  

In September 2010, the Board remanded this claim to the RO via the Appeals Management Center in Washington, DC, for additional development and consideration.  The requested actions have been completed and the claim is once again before the Board.  


FINDINGS OF FACT

1.  The was stationed in Thailand during the Vietnam War but it was not during a time when Agent Orange was used or sprayed there, and there is no other credible indication his service there involved exposure to Agent Orange or other herbicides.

2.  The competent and credible evidence does not support a finding that his diabetes began while he was in service, within one year of his discharge, or is the result of exposure to Agent Orange in service.  


CONCLUSION OF LAW

The Veteran's diabetes mellitus was not incurred in or aggravated by his military service, may not be presumed to have been incurred in service, including as a result of exposure to herbicides (namely, the dioxin in Agent Orange) in Thailand.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  The RO sent the Veteran letters in March 2002, March and November 2006, and May 2008.  The March 2002 letter was sent prior to the initial adjudication of his claim in the November 2002 rating decision.  The remaining VCAA compliant letters notified him of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The March 2006 and May 2008 letters also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the March and November 2006, and May 2008 letters were issued after the initial November 2002 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after these additional letters were issued, the Veteran's claim was readjudicated in the June 2007, May 2010, and January 2012 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  However, and as will be explained, there is no competent and credible evidence that he had diabetes during service or even for many years after his discharge.  Nor is there any suggestion this claimed disorder is the result of exposure to Agent Orange or other herbicides while stationed in Thailand.  So the Board is not required to have him undergo a VA compensation examination for a medical nexus opinion concerning this determinative issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  There is only his unsubstantiated lay allegation concerning this purported correlation, which, alone, is insufficient reason for having him examined for this medical nexus opinion, as discussed below.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided herein has been met. 

As indicated in the Introduction, the Board remanded the case for additional development in September 2010.  The Board finds that the AOJ has substantially complied with the September 2010 remand directives in seeking additional information about the Veteran's claimed exposure to Agent Orange such that no further action is necessary in this regard.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) (stating Board remand orders require "substantial compliance, not absolute compliance").

Finally, the Veteran provided relevant testimony during the hearing before the undersigned in January 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, even though the Court did not decide the holding in Bryant until well after the Veteran's Central Office hearing, the undersigned Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  The Board hearing discussion revealed any evidence that might be available that had not been submitted other than medical evidence that was to be procured. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Entitlement to Service Connection for Diabetes

The Veteran contends he has diabetes due to his military service but, specifically, the result of his exposure to Agent Orange or other herbicides while stationed in Thailand during the Vietnam War.

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Diabetes mellitus also will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

According to 38 C.F.R. § 4.119, Diagnostic Code 7913, the minimum compensable rating of 10 percent is warranted for Diabetes Mellitus manageable by restricted diet only.

Also, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of VA's General Counsel held that service on a deep-water naval vessel off the shores of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal Circuit Court since has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

VA recently published and implemented new regulations regarding Agent Orange exposure.  The diseases presumptively associated with said exposure now include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

As an initial matter, there is no disputing the Veteran meets the first, and perhaps most fundamental, requirement of any service-connection claim, which is have proof he has the claimed disability.  Boyer v. West, 210 F.3d 1351, 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A private treatment record from Dr. Cone, dated from January 1996, shows the Veteran's initial diagnosis of diabetes mellitus.  Thereafter, his private treatment records through September 1996 through November 2008, as well as his VA treatment records from May 2000 through December 2011 show his treatment for this disease.  

So the question then becomes whether the Veteran's diabetes is a result of his military service, and specifically due to his alleged exposure to Agent Orange in Thailand.

The Veteran acknowledges he did not serve in Vietnam but claims similar exposure to Agent Orange while stationed in Thailand.  He says that he was stationed at the Takhli Royal Thai Air Force Base, approximately 140 miles north of Bangkok, from January 1970 to November 1970.  He states that while he was stationed there, he was an air traffic controller, and noticed the vegetation around the Base.  He states he never saw a lawnmower and could only see jungle.  So perhaps while there was no direct contact with Agent Orange while he was in Thailand, there was at least this tangential contact.

The Veteran was provided a copy of the Director of Compensation and Pension Service's Memorandum entitled "Herbicide Use in Thailand during the Vietnam Era."  This memorandum indicates that herbicides were used and stored in Thailand from April to September 1964 and not at any point after.  This Memorandum also indicates that the small-scale herbicide usage to clear weeds in and around the bases and airstrips were using commercial products and not Agent Orange.  There are no presumptions based on exposure to commercial herbicides.  If the Veteran was exposed to commercial herbicides in Thailand, his exposure risk would be similar to exposure to the commercial herbicides sold and used in the United States.  

Additional efforts were made to confirm the Veteran's statements as to his exposure to Agent Orange or other herbicides during his time in Thailand.  However, a December 2011 memorandum from the Joint Service Records Repository Center (JSRRC), also fails to confirm any exposure to Agent Orange.  It is equally significant that these Memorandums indicate any spraying or use of Agent Orange had ended by 1964, so well before his service in Thailand from January to November 1970.

These Memorandums are more probative on the issue of Agent Orange exposure than the Veteran's unsubstantiated lay allegations to the contrary.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).  The Board does not find that the Veteran's work as an air traffic controller would give him any exposure to herbicides other than what he described as perimeter use.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (indicating a Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  

As the Veteran did not serve in Vietnam or elsewhere, namely, in Thailand, during a time when Agent Orange was used or sprayed, his diabetes necessarily cannot be a presumptive consequence.  There also was no indication of diabetes to the required minimum compensable degree of at least 10-percent disabling within the required one-year of his discharge from service to otherwise warrant presuming it was incurred in service.

But even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claim must still be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  The Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran's STRs show no complaints, treatment or diagnosis of diabetes, so these records provide evidence against in-service incurrence of this condition.  See Struck v. Brown, 9 Vet. App. 145 (1996).  In fact, throughout service, when tested, the Veteran's urinalysis laboratory findings remained negative.  On his April 1978 separation examination the Veteran's urinalysis laboratory findings remained negative and the Veteran specifically denies any family history of diabetes.  Additionally, as mentioned, there equally is not an indication of diabetes within the one-year presumptive period following the conclusion of his service.  See generally 38 C.F.R. § 4.119, Diagnostic Code 7913.  The medical evidence of record establishes the earliest diagnosis of diabetes was in January 1996, which is approximately 18 years after his separation from service in August 1978.  All of the aforementioned factors weigh against the Veteran's claim.  

Of equal or even greater significance, there is simply no medical evidence of record etiologically linking the Veteran's diabetes mellitus to his military service.  In this respect, the private evidence of record from Dr. Cone, dating from January 1996 to October 1996, shows only the Veteran's initial diagnosis and subsequent treatment.  Thereafter, there are no additional private treatment records specifically treating diabetes until November 2008, which note only the history of diabetes from 1996.  The reports primarily show treatment for other medical disorders and do not contain any etiological opinions attributing the Veteran's diabetes to his military service.  

The Veteran's VA treatment records, dating from May 2000 to December 2011 also only show the Veteran's treatment for diabetes but do not contain an opinion as to the etiology of his disease.  Additionally, at no point during any treatment, either from VA or privately, did the Veteran report that his diabetes began in service.  In fact, his sole theory of entitlement was predicated on his exposure to Agent Orange while in Thailand, which has already been discounted.  

He also has failed to show continuity of symptomatology from service until his initial diagnosis of diabetes mellitus to otherwise support his claim.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Because the determination of whether a person has diabetes is based on objective clinical data, such as persistently elevated blood sugar, etc., it is not the type of condition that is readily amenable to mere lay diagnosis or probative comment on its etiology.  So the Veteran's unsubstantiated lay testimony, alone, is insufficient to establish the date of onset of his diabetes (i.e., that it started during his service or within one year after) or is the result of his service.  See again Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Veteran's statements are not competent in this regard.

Therefore, because the Veteran has no competent and credible evidence of 
in-service incurrence of his diabetes, or of an initial manifestation of this condition to a compensable degree of at least 10-percent disabling within the one-year presumptive period following his service, or proof of exposure to Agent Orange or other herbicides in Thailand that could be presumptively considered to have caused the Veteran's diabetes mellitus, the preponderance of the evidence is against the claim.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied. 


(CONTINUED ON THE NEXT PAGE)



ORDER

The claim of entitlement to service connection for diabetes mellitus, type II, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


